      Case 1:09-cr-01016-DLC Document 191 Filed 10/27/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :               09cr1016(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
FELIX SANTIAGO, III,                   :
                         Defendant.    :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

     At the September 30, 2020 hearing on the violation of

supervised release, this Court found that the defendant had

violated six specifications filed against him.         Sentencing was

scheduled to occur on October 23.      It was adjourned at the

request of defense counsel to October 29, 2020 at 10:00 am.

     On October 26, 2020, defense counsel Paul Condon filed a

letter seeking guidance from the Court after being advised that

the defendant had been exposed to individuals who have tested

positive for COVID-19.

     On October 27, the Court’s deputy spoke with defense

counsel and was advised that the defendant consents to the

October 29 sentencing occurring via a videoconference

proceeding, as opposed to an in-person proceeding.         It is hereby

     ORDERED that sentencing scheduled for October 29 at 10 a.m.

shall proceed via the Skype for Business videoconference, if the

Skype for Business platform is reasonably available.          To access
      Case 1:09-cr-01016-DLC Document 191 Filed 10/27/20 Page 2 of 3



the conference, paste the following link into your browser:

https://meet.lync.com/fedcourts-nysd/anthony_sampson/C4AFYZ8I.

     To use this link, you may need to download software to use

Skype’s videoconferencing features. 1      Participants are directed

to test their videoconference setup in advance of the conference

-- including their ability to access the link above.          Defense

counsel shall assist the defendant in testing his

videoconference capability so that the defendant can participate

by videoconference if that is feasible.

     Users who do not have an Office 365 account may use the

“Join as Guest” option.     When you successfully access the link,

you will be placed in a “virtual lobby” until the conference

begins.   Participants should also ensure that their webcam,

microphone, and headset or speakers are all properly configured

to work with Skype for Business.        For further instructions

concerning Skype for Business and general guidelines for

participation in video and teleconferencing, visit https://

nysd.uscourts.gov/covid-19-coronavirus.

     If you intend to join the conference from an Apple device,

you should ensure that you are running a version of Skype for




1 See Microsoft, Install Skype for Business (last visited Apr.
29, 2020), https://support.office.com/en-us/article/install-
skype-for-business-8a0d4da8-9d58-44f9-9759-5c8f340cb3fb.


                                    2
         Case 1:09-cr-01016-DLC Document 191 Filed 10/27/20 Page 3 of 3



Business that was published on or after April 28, 2020. 2            Users

running earlier versions have encountered an issue in which

Skype for Business does not receive any inputs from the

computer’s microphone, and they cannot be heard by other

participants.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Skype for

Business, may access the conference audio using the following

credentials:

             Call-in number:         +19179332166
             Conference ID:          78747915


Dated:       New York, New York
             October 27, 2020

                                     __________________________________
                                               DENISE COTE
                                       United States District Judge




2 See, e.g., Microsoft, Skype for Business on Mac (last visited
May 5, 2020), https://www.microsoft.com/en-us/download/
details.aspx?id=54108.


                                       3
